SUMMONS IN A CIVIL ACTION                            COURT OF COMMON PLEAS, CUYAHOGA COUNTY JUSTICE CENTER
                                                                            CLEVELAND, OHIO 44113
                  CASE NO.       Case: 1:19-cv-01024-SO Doc
                                                   SUMMONS   #: 1-2 Filed: 05/07/19
                                                           NO.                      1 of 1. PageID #: 14
               CV19914241                  DI   CM              38408629                                          Rule 4(B) Ohio

                                                                                                                 Rules of Civil
                                                                                                                 Procedure
                                JAMES E.    SHELTON                   PLAINTIFF
                                      VS
                                                                                                                SUMMONS
                                QUAKE ENERGY LLC                      DEFENDANT




          QUAKE ENERGY LLC                                                             You have been named defendant in a sums
          P.O. BOX 6036                                                              complaint (copy attached hereto) filed in Cuyahoga
          AUSTIN TX 78762                                                            County Court of Common Pleas, Cuyahoga County
                                                                                     Justice Center, Cleveland, Ohio 44113, by the
                                                                                     plaintiff named herein.

                                                                                      You are hereby summoned and required to answer
                                                                                     the complaint within 28 days after service of this
                     Said answer is required to be served on:                        summons upon you, exclusive of the day of service.

                                                                                       Said answer is required to be served on Plaintiff's
          Plantiff's Attorney                                                        Attorney (Address denoted by arrow at left.)

          BRYAN ANTHONY REO                                                            Your answer must also be filed with the court
          PO BOX 5100                                                                within 3 days after service of said answer on
                                                                                     plaintiff's attorney.
          MENTOR,        OH 44061-0000
                                                                                       If you fail to do so, judgment by default will be
                                                                                     rendered against you for the relief demanded in the
                                                                                     complaint.

                   Case has been assigned to Judge:

          NANCY MARGARET RUSSO
          Do not contact judge. Judge's name is given for
          attorney's reference only.

                                                                                NAILAH K.       BYRD
                                                                           Clerk of the Court of Common Pleas


                    DATE SENT
           Apr 22,         2019                        By.
                                                                       Deputy


             COMPLAINT FILED           04/22/201
                                                                                    38408629




CMSN130




                                                                                                                           EXHIBIT 2
